IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Michael A. Ramos,                         :
                          Petitioner      :
                                          :
             v.                           :   No. 582 C.D. 2019
                                          :   Submitted: November 8, 2019
Pennsylvania Board of                     :
Probation and Parole,                     :
                          Respondent      :


BEFORE: HONORABLE P. KEVIN BROBSON, Judge
        HONORABLE MICHAEL H. WOJCIK, Judge
        HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED


MEMORANDUM OPINION
BY JUDGE BROBSON                          FILED: January 23, 2020


             Petitioner Michael A. Ramos (Ramos) petitions for review of a final
determination of the Pennsylvania Board of Probation and Parole (Board), dated
April 16, 2019, which denied Ramos’s request for administrative relief, challenging,
inter alia, the Board’s recalculation of his maximum sentence date. Ramos’s
counsel, Kent D. Watkins, Esquire (Counsel), filed a motion to withdraw as counsel.
Counsel asserts, as expressed in his “no-merit” letter, that the issues Ramos raises in
his petition for review are without merit. We now grant Counsel’s motion to
withdraw as Counsel and affirm the Board’s final determination.
             Ramos had been incarcerated at a state correctional institution when the
Board granted him parole by notice dated March 20, 2014. (Certified Record (C.R.)
at 7.) Ramos was released from confinement on June 16, 2014. (Id.) At the time of
his parole, the Board calculated Ramos’s maximum sentence date as September 12,
2019. (Id. at 1.)
               On May 27, 2015, the Upper Providence Police Department (Police
Department) filed a criminal complaint against Ramos for four counts of invasion of
privacy. (Id. at 12.) That same day, the Board issued a warrant to commit and detain
Ramos. (Id. at 23.) On May 28, 2015, the Police Department arrested Ramos on the
four counts of invasion of privacy. (Id. at 27.) On June 30, 2015, the Police
Department later updated the criminal complaint on which they arrested Ramos to
include the charges of, inter alia, sexual abuse of children and possession of child
pornography. (Id. at 33-37.) On December 8, 2016, Ramos entered into a plea
agreement in which he pled guilty to one count of invasion of privacy in violation of
18 Pa. C.S. § 7507.1(A)(1) (count one), two counts of sexual abuse of children
(photographing, filming, or depicting on computer sex acts) in violation of 18 Pa.
C.S. § 6312(b)(2) (counts six and seven), one count of sexual abuse of children (child
pornography) in violation of 18 Pa. C.S. § 6312(d) (count fifteen) in exchange for
the District Attorney’s agreement to nolle pros the remaining charges.                        (Id.
at 125-130.) On count six, the Court of Common Pleas of Montgomery County (trial
court) sentenced Ramos to a period of three and a half to ten years’ confinement 1
and, on count seven, sentenced him to a maximum of five years’ probation to be
served consecutively to count six. (Id.) Thereafter, Ramos requested a revocation
hearing before the Board and was represented by counsel at that hearing. (Id.
at 95, 104-118.) By Board action recorded May 17, 2017, the Board recommitted

       1
         On count one, the trial court sentenced Ramos to one to two years’ confinement to be
served concurrently with count six, and, on count fifteen, the trial court sentenced Ramos to “3.7”
years’ confinement to be served concurrently with count six. (C.R. at 103.)

                                                2
Ramos as a convicted parole violator to serve 24 months’ backtime. (Id. at 156-57.)
In so doing, the Board recalculated Ramos’s maximum sentence date to
May 29, 2022. (Id. at 156.)
            Ramos then filed a request for administrative relief, challenging the
Board’s recalculation of his maximum sentence date and the Board’s alleged failure
to provide credit for time spent at liberty while on parole. (Id. at 158.) The Board
denied Ramos’s administrative appeal, reasoning:
                   The Board recalculated your maximum sentence
            date to May 29, 2022, based on your recommitment as a
            convicted parole violator. The decision to recommit you
            as a convicted parole violator gave the Board statutory
            authority to recalculate your sentence to reflect that you
            received no credit for the period you were at liberty on
            parole. The Board denied you credit for time at liberty on
            parole in this instance. The Board advised you of this
            potential penalty on the parole conditions you signed on
            June 13, 2014. You also had constructive notice of this
            potential penalty via the statute. Additionally, the ability
            to challenge the recalculation decision after it is imposed
            satisfies your due process rights. Therefore, the Board’s
            recalculation of your maximum sentence date did not
            violate any constitutional provisions, including double
            jeopardy.
                   The Board paroled you from a state correctional
            institution on June 16, 2014[,] with a max sentence date of
            September 12, 2019. This means you had a total
            of 1,914 days remaining on your sentence at the time of
            parole. In light of your recommitment as a convicted
            parole violator, the Board was authorized to recalculate
            your sentence to reflect that you received no credit for the
            period you were at liberty on parole. The Board did not
            grant you credit for time at liberty on parole in this case.
            This means you still had 1,914 days remaining on your
            sentence based on your recommitment.
                   On May 27, 2015, you were detained by the Board.
            On May 28, 2015, authorities detained you for new
            criminal charges at docket number CP# 5015-2015 in the
                                         3
         Court of Common Pleas of Montgomery County. The
         court set monetary bail. You did not post bail nor do you
         allege that you posted bail. You pled guilty to the new
         criminal charges on December 8, 2016[,] and the court
         sentenced you to a term of imprisonment to be served in
         [a state correctional institution] that same day.
                Based on these facts, the Board gave you 1 day of
         credit for the period you were confined from
         May 27, 2015[,] to May 28, 2015, because you were
         confined solely on the Board detainer. However, the
         Board did not give you any credit for the period you were
         incarcerated from May 28, 2015[,] to March 3, 2017,
         because you were incarcerated on both the Board detainer
         and the new criminal charges, or solely the new criminal
         charges during that period. As such, this time will be
         applied to your new sentence when it is calculated. Thus,
         you had a total of 1,913 days remaining on your original
         sentence.
                The Prisons and Parole Code[2] provides that
         convicted parole violators who are paroled from a state
         correctional institution and then receive another sentence
         to be served in a state correctional institution must serve
         the original sentence first. However, that provision does
         not take effect until the parolee is recommitted as a
         convicted parole violator. Thus, you did not become
         available to commence service of your original sentence
         until March 3, 2017[,] because that is when the Board
         voted to recommit you as a parole violator.
         Adding 1,913 days to that date yields a new maximum
         sentence date of May 29, 2022.
                Finally, the decision on whether to grant or deny a
         convicted parole violator credit for time at liberty on
         parole is purely a matter of discretion. The Prisons and
         Parole Code authorizes the Board to grant or deny credit
         for time at liberty on parole for certain criminal offenses.
         To the extent that you claim the Board abused its
         discretion by not having an adequate reason to deny you
         credit for the time you spent at liberty on parole, this claim
         is denied. You were found guilty of an offense that is

2
    61 Pa. C.S. §§ 101-7123.

                                       4
               prohibited from receiving credit. Specifically, you pled
               guilty to Photograph/Film/Depict on Computer Sex Act,
               which is a crime that requires Megan’s Law Registration,
               [and] is prohibit[ed] from receiving credit pursuant to
               61 Pa. C.S. § 6138(a)(2.l)(i). However, as a courtesy, on
               April 9, 2019, the Board mailed you a new [B]oard action
               providing that you were denied credit because your
               conviction was sexual in nature.

(C.R. at 167-68 (citations omitted).) Ramos then filed a petition for review in this
Court.
               We begin by addressing Counsel’s request to withdraw from
representation of Ramos. When no constitutional right to counsel is involved in a
probation and parole case, an attorney seeking to withdraw from representing a
prisoner may file a no-merit letter, as compared to an Anders brief.3 In Hughes v.
Pennsylvania Board of Probation and Parole, 977 A.2d 19 (Pa. Cmwlth. 2009) (en
banc), this Court held that a constitutional right to counsel in a probation and parole
matter arises only when the prisoner’s case includes:
               [a] colorable claim (i) that he has not committed the
               alleged violation of the conditions upon which he is at
               liberty; or (ii) that, even if the violation is a matter of
         3
           In Anders v. California, 386 U.S. 738 (1967), the Supreme Court of the United States
held that in order for a criminal defendant’s counsel to withdraw from representing his client in an
appeal, the counsel must assert that the case is completely frivolous, as compared to presenting an
absence of merit. An appeal is completely or “wholly” frivolous when there are no factual or legal
justifications that support the appeal. Craig v. Pa. Bd. of Prob. & Parole, 502 A.2d 758, 761 (Pa.
Cmwlth. 1985). In seeking to withdraw, counsel must submit a petition to withdraw and a brief
“referring to anything in the record that might arguably support the appeal.” Cmwlth. v.
Baker, 239 A.2d 201, 202 (Pa. 1968) (quoting Anders, 386 U.S. at 744). The Supreme Court of
Pennsylvania, however, has held that in matters that are collateral to an underlying criminal
proceeding, such as parole matters, counsel seeking to withdraw from his representation of a client
may file a “no-merit” letter that includes information describing the extent and nature of the
counsel’s review, listing the issues the client wants to raise, and informing the Court of the reasons
why counsel believes the issues have no merit. Cmwlth. v. Turner, 544 A.2d 927, 928-29
(Pa. 1988).


                                                  5
                 public record or is uncontested, there are substantial
                 reasons which justified or mitigated the violation and
                 make revocation inappropriate, and that the reasons are
                 complex or otherwise difficult to develop or present.

Hughes, 977 A.2d at 25-26 (quoting Gagnon v. Scarpelli, 411 U.S. 778, 790 (1973)).
The record in this matter contains no suggestion by Ramos that he did not commit
the underlying crimes of his new criminal conviction, nor does he suggest reasons
constituting justification or mitigation for his new criminal conviction. Thus, Ramos
only has a statutory right to counsel under Section 6(a)(10) of the Public Defender
Act.4
                 In order to satisfy the procedural requirements associated with no-merit
letters, counsel must: (1) notify the parolee that he has submitted to the Court a
request to withdraw; (2) provide the parolee with a copy of counsel’s no-merit letter;
and (3) advise the parolee that he has the right to obtain new counsel and to submit
to the Court a brief of his own, raising any arguments that he may believe are
meritorious.5         Reavis v. Pa. Bd. of Prob. & Parole, 909 A.2d 28, 33
(Pa. Cmwlth. 2006). In seeking to withdraw, this Court has consistently required an
attorney to include the following descriptive information in a no-merit letter: (1) the
nature and extent of counsel’s review of the case; (2) the issues the parolee wants to
raise; and (3) the analysis counsel used in reaching his conclusion that the issues are
meritless. Zerby v. Shanon, 964 A.2d 956, 961 (Pa. Cmwlth. 2009). Before
evaluating the merits of Ramos’s challenge, we must first evaluate Counsel’s




        4
            Act of December 2, 1968, P.L. 1144, as amended, 16 P.S. § 9960.6(a)(10).
        5
        Counsel served Ramos with his motion for leave to withdraw and his no-merit letter. In
the no-merit letter, Counsel advised Ramos of his right to retain counsel and to file a brief on his
own behalf. Thus, Counsel has complied with these requirements.

                                                 6
no-merit letter to determine whether it complies with the requirements for
withdrawal applications.
                In his petition for review, Ramos alleges that the Board abused its
discretion in failing to credit his sentence for the time he was held on the Board’s
detainer and at liberty on parole. Counsel’s no-merit letter adequately describes his
review of the case, identifies all issues raised in the petition for review, and sets forth
the analysis Counsel used in reaching his conclusion that the issues are without
merit. Counsel’s no-merit letter, therefore, meets the requirements set forth in Zerby,
and we will proceed to consider whether Counsel is correct in asserting that Ramos’s
appeal has no merit.
                Ramos argues that the Board abused its discretion in failing to credit
his sentence for the time he spent at liberty on parole. Section 6138(a) of the Prisons
and Parole Code, 61 Pa. C.S. § 6138(a), gives the Board discretion to award credit
for the time spent at liberty on parole.6 Section 6138(a)(2.1) of the Prisons and
Parole Code provides, in relevant part:

      6
          Section 6138(a) of the Prisons and Parole Code provides, in part:
      (a) Convicted violators.--
                (1) A parolee under the jurisdiction of the board released from a
                correctional facility who, during the period of parole or while delinquent
                on parole, commits a crime punishable by imprisonment, for which the
                parolee is convicted or found guilty by a judge or jury or to which the
                parolee pleads guilty or nolo contendere at any time thereafter in a court of
                record, may at the discretion of the board be recommitted as a parole
                violator.
                (2) If the parolee’s recommitment is so ordered, the parolee shall be
                reentered to serve the remainder of the term which the parolee would have
                been compelled to serve had the parole not been granted and, except as
                provided under paragraph (2.1), shall be given no credit for the time at
                liberty on parole.


                                                 7
              (2.1) The board may, in its discretion, award credit to a
              parolee recommitted under paragraph (2) for the time
              spent at liberty on parole, unless any of the following
              apply:
                     (i) The crime committed during the period of parole
                     or while delinquent on parole is a crime of violence
                     as defined in 42 Pa. C.S. § 9714(g) (relating to
                     sentences for second and subsequent offenses) or a
                     crime requiring registration under 42 Pa. C.S.
                     Ch. 97 Subch. H (relating to registration of sexual
                     offenders).

(Emphasis added.) The statutory provisions referred to relating to registration of
sexual offenders are set forth in Pennsylvania’s most recent Sex Offender
Registration and Notification Act (SORNA II).7

(Emphasis added.)
       7
         In Dougherty v. Pennsylvania State Police, 138 A.3d 152 (Pa. Cmwlth. 2016) (en
banc), we explained the history of sex offender registration statues in Pennsylvania, including
SORNA II, as follows:
               Courts have . . . referred to [Pennsylvania’s Sex Offender Registration and
       Notification Act (SORNA)] as the Adam Walsh Act. SORNA is the General
       Assembly’s fourth enactment of the law commonly referred to as Megan’s Law.
       Megan’s Law I, the Act of October 24, 1995, P.L. 1079 (Spec. Sess. No. 1), was
       enacted on October 24, 1995, and became effective 180 days thereafter. Megan’s
       Law II was enacted on May 10, 2000[,] in response to Megan’s Law I being ruled
       unconstitutional by our Supreme Court in Commonwealth v. Williams, . . .
       733 A.2d 593 ([Pa.] 1999). Our Supreme Court held that some portions of Megan’s
       Law II were unconstitutional in Commonwealth v. [Williams], . . . 832 A.2d 962
       ([Pa.] 2003), and the General Assembly responded by enacting Megan’s Law III on
       November 24, 2004. The United States Congress expanded the public notification
       requirements of state sexual offender registries in the Adam Walsh Child Protection
       and Safety Act of 2006, 42 U.S.C. §§ 16901-16945, and the Pennsylvania General
       Assembly responded by passing SORNA on December 20, 2011[,] with the stated
       purpose of “bring[ing] the Commonwealth into substantial compliance with the
       Adam Walsh Child Protection and Safety Act of 2006.” 42 Pa. C.S. § 9799.10(1).
       SORNA went into effect a year later on December 20, 2012. Megan’s Law III was
       also struck down by our Supreme Court for violating the single subject rule of
       Article III, Section 3 of the Pennsylvania Constitution. [Cmwlth.] v. Neiman, . . .


                                               8
               Here, the trial court convicted Ramos of sexual abuse of children
(photographing, filming, or depicting on computer sex acts) in violation of 18 Pa.
C.S. § 6312(b)(2)8 and sexual abuse of children (child pornography) in violation of
18 Pa. C.S. § 6312(d),9 both of which are crimes requiring registration. Pursuant to
Section 6138(a)(2.1)(i) of the Prisons and Parole Code, the Board could not award
Ramos credit for time spent at liberty on parole. Accordingly, the Board did not
abuse its discretion by not crediting Ramos’s sentence for the time he spent at liberty
on parole.
               Ramos also contends that the Board abused its discretion by failing to
credit his sentence for the time he spent detained solely on the Board’s detainer. Our
Supreme Court, in Gaito v. Pennsylvania Board of Probation and Parole,
412 A.2d 568, 571 (Pa. 1980), held that where an offender “is being held in custody
solely because of a detainer lodged by the Board and has otherwise met the
requirements for bail on the new criminal charges, the time which he spent in custody
shall be credited against his original sentence.” The Board lodged a detainer against


       84 A.3d 603, 616 ([Pa.] 2013). However, by the time it was struck down, Megan’s
       Law III had been replaced by SORNA.
Dougherty, 138 A.3d at 155 n.8.
       Thereafter, by decision and order dated July 19, 2017, our Supreme Court declared
SORNA unconstitutional in Commonwealth v. Muniz, 164 A.3d 1189, 1193 (Pa. 2017), cert.
denied, ___ U.S.___, 138 S. Ct. 925 (2018). The General Assembly initially responded by
enacting the Act of February 21, 2018, P.L. 27 (Act 10). Shortly thereafter, the General Assembly
reenacted and amended various provisions of Act 10 by the Act of June 12, 2018, P.L. 140
(Act 29). The statutory provisions of Acts 10 and 29 are set forth at 42 Pa. C.S. §§ 9799.10-.75,
and our reference to SORNA II herein refers to those statutory provisions.
       8
          A violation of 18 Pa. C.S. § 6312(b)(2) is classified as a Tier II sexual offense requiring
registration under SORNA II. 42 Pa. C.S. § 9799.14(c)(4).
       9
      A violation of 18 Pa. C.S. § 6312(d) is a Tier I sexual offense requiring registration under
SORNA II. 42 Pa. C.S. § 9799.14(b)(9).

                                                 9
Ramos on May 27, 2015, and the following day—May 28, 2015—the Police
Department arrested Ramos on new criminal charges. As Ramos spent one day
detained solely on the Board’s detainer, the Board correctly gave Ramos credit to
his sentence for that one day. Accordingly, the Board did not fail to credit Ramos’s
sentence for the time he spent detained solely on the Board’s detainer and did not,
therefore, abuse its discretion.
             Based on the above discussion, we agree with Counsel that Ramos’s
challenges raised in his petition for review lack merit.      We, therefore, grant
Counsel’s motion to withdraw and affirm the order of the Board.




                                         P. KEVIN BROBSON, Judge




                                        10
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Michael A. Ramos,                      :
                        Petitioner     :
                                       :
           v.                          :   No. 582 C.D. 2019
                                       :
Pennsylvania Board of                  :
Probation and Parole,                  :
                        Respondent     :



                                     ORDER


           AND NOW, this 23rd day of January, 2020, the motion to withdraw as
counsel filed by Kent D. Watkins, Esquire, is GRANTED and the order of the
Pennsylvania Board of Probation and Parole is AFFIRMED.




                                       P. KEVIN BROBSON, Judge